Electronically Filed
                                                         Supreme Court
                                                         SCOT-XX-XXXXXXX
                                                         04-FEB-2022
                                                         09:50 AM
                                                         Dkt. 37 OGMD


                           SCOT-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI‘I


                In the Matter of the Application of

                HAWAI‘I ELECTRIC LIGHT COMPANY, INC.

    For Approval of a Power Purchase Agreement for Renewable
             Dispatchable Firm Energy and Capacity.


            APPEAL FROM THE PUBLIC UTILITIES COMMISSION
                       (Docket No. 2017-0122)

  ORDER GRANTING APPELLEE LIFE OF THE LAND’S MOTION TO DISMISS
            APPEAL FOR LACK OF APPELLATE JURISDICTION
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

     This court has jurisdiction over appeals from the Public

Utilities Commission’s (PUC) “final decision” in a contested

case.   See Hawai‘i Revised Statutes (HRS) §§ 91-14(a) (2012 &

Supp. 2019), 269-15.51 (2020).    It also has jurisdiction over

appeals from preliminary PUC rulings in contested cases if

forcing the appellant to wait until the entry of a final

decision would “deprive appellant of adequate relief.”       HRS

§ 91-14(a).

     Hu Honua Bioenergy, LLC (Hu Honua) appeals two PUC orders:
  (1)   Order No. 38169, “Denying Hu Honua Bioenergy, LLC’s

        Motion to Continue Hearing” (dated January 6, 2022); and

  (2)   Order No. 38183, “Addressing Hu Honua Bioenergy, LLC’s

        Motion Regarding Applicability of HRS § 269-6” (dated

        January 13, 2022).

     These orders concern a contested case hearing.    But, as Hu

Honua concedes, they are not “final decisions” of the PUC for

the purposes of HRS §§ 91-14(a) or 269-15.51(a).

     Nor do they come within any of the recognized exceptions to

the finality requirement.

     They aren’t collateral orders.   See Abrams v. Cades,

Schutte, Fleming & Wright, 88 Hawai‘i 319, 322, 966 P.2d 631, 634

(1998) (stating requirements for appealability under the

collateral order doctrine).

     They aren’t interlocutory orders.   See HRS § 641-1(b)

(2016) (outlining requirements for an appeal from an

interlocutory order).

     And they’re definitely not judgments for execution upon

property.    See Ciesla v. Reddish, 78 Hawai‘i 18, 20, 889 P.2d

702, 704 (1995) (describing exception to the finality

requirement for appeals from judgment for execution upon

property).

     These are standard-issue preliminary orders.



                                 2
      The first is a denial of Hu Honua’s motion to continue an

evidentiary hearing scheduled to start on January 31, 2022.

      An appeal taken from the denial of a motion to continue

would be remarkable in any circumstance.          But this appeal is

particularly outlandish because for months Hu Honua assented to

and complied with the PUC’s procedural schedule.            Hu Honua said

nothing when, in June 2021, the PUC said it expected to schedule

the evidentiary hearing for “the week of January 10, 2021 1

[sic].”   And in December 2021, when the Consumer Advocate moved

to push the evidentiary hearing from the week of January 10th to

the week of January 24th, Hu Honua responded by saying it “has

confirmed that all of its witnesses are available during the

week of January 24, 2022 and, therefore, has no objection to the

Consumer Advocate’s Motion for Enlargement of Time.”            Then, for

weeks after the PUC’s December 7, 2021 order (Order No. 38104),

setting a virtual evidentiary hearing for the week of January

31, 2022, 2 Hu Honua continued adhering to the PUC’s procedural

schedule.    It filed its prehearing statement of position and




1     The “2021” was a typographical error; the PUC’s procedural schedule on
remand came out in June 2021 and set the “prehearing conference” for January
4, 2022, so Hu Honua knew from context that the evidentiary hearing was set
for the week of January 10, 2022.

2     Hu Honua did not move to reconsider Order No. 38104. See Hawai‘i
Administrative Rules § 16-601-137 (requiring that a motion for
reconsideration of a PUC order be filed within ten days after the order is
served on the party).

                                      3
witness list, for instance, without voicing any objections to

the hearing’s date or its virtual format.

     Only in early January 2022 did Hu Honua move to continue

the evidentiary hearing.   When it didn’t get its way, see Order

No. 38169, Hu Honua decided to appeal the PUC’s denial of its

scheduling motion to this court.

     Hu Honua also appeals the PUC’s Order No. 38183.   In that

order, the PUC clarified its interpretation of its statutory

obligations under HRS Section 269(b), as amended by Act 82.

     In Matter of Hawai‘i Electric Light Co., Inc., 149 Hawai‘i

239, 487 P.3d 708 (2021), we told the PUC to “re-open Docket No.

2017-0122 for proceedings consistent with this opinion . . .

forthwith.”   Id. at 242, 487 P.3d at 711 (emphasis added).   The

PUC was doing just that until Hu Honua decided to appeal two

non-final, non-appealable preliminary orders.

     If Hu Honua disagrees with a “final decision” in Docket No.

2017-0122 - for example because it thinks the PUC relied on a

misreading of a relevant statute in reaching that final decision

- it may appeal the PUC’s decision to this court.   See HRS

§§ 91-14(a), 269-15.51(a).   And we will judiciously and fairly

consider the merits of its arguments in due course.

     But until the PUC issues a final decision - or some other

decision immediately appealable under HRS § 91-14(a) – in Docket



                                   4
No. 2017-0122, any appeal by Hu Honua (including this one)

merely creates unnecessary delay.

     Life of the Land’s January 26, 2022 motion to dismiss is

granted.

     This case, SCOT-XX-XXXXXXX, is dismissed for lack of

appellate jurisdiction; all pending motions in SCOT-XX-XXXXXXX

are dismissed as moot.

           DATED:   Honolulu, Hawaiʻi, February 4, 2022.
                                /s/ Mark E. Recktenwald
                                /s/ Paula A. Nakayama
                                /s/ Sabrina S. McKenna
                                /s/ Michael D. Wilson
                                /s/ Todd W. Eddins




                                  5